 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11    DORIAN DAVIS,                                        Case No. 1:18-cv-01326-EPG-HC
12                   Petitioner,                           ORDER TRANSFERRING CASE TO THE
                                                           SACRAMENTO DIVISION OF THE
13           v.                                            EASTERN DISTRICT OF CALIFORNIA
14    ROBERT NEUSCHMID,
15                   Respondent.
16

17          Petitioner is a state prisoner proceeding pro se with a petition for writ of habeas corpus

18 pursuant to 28 U.S.C. § 2254. When a state prisoner files a habeas petition in a state that contains

19 two or more federal judicial districts, the petition may be filed in either the judicial district in
20 which the petitioner is presently confined or the judicial district in which he was convicted and

21 sentenced. See 28 U.S.C. § 2241(d); Rumsfeld v. Padilla, 542 U.S. 426, 442 (2004) (quoting

22 Carbo v. United States, 364 U.S. 611, 618, 81 S. Ct. 338, 5 L. Ed. 2d 329 (1961)). Petitions

23 challenging the execution of a sentence are preferably heard in the district where the inmate is

24 confined. See Dunne v. Henman, 875 F.2d 244, 249 (9th Cir. 1989). Petitions challenging

25 convictions or sentences are preferably heard in the district of conviction. See Laue v. Nelson,

26 279 F. Supp. 265, 266 (N.D. Cal. 1968). Section 2241 further states that, rather than dismissing
27 an improperly filed action, a district court, “in the exercise of its discretion and in furtherance of

28 justice[,] may transfer” the habeas petition to another federal district for hearing and


                                                       1
 1 determination. Id.; see also 28 U.S.C. § 1404(a) (court may transfer any civil action “to any other

 2 district or division where it might have been brought” for convenience of parties or “in the

 3 interest of justice”).

 4              The instant petition challenges the denial of Petitioner’s eligibility for the non-violent

 5 parole process pursuant to Proposition 57, which amounts to a challenge to the execution of

 6 Petitioner’s sentence. (ECF No. 1 at 5).1 Petitioner is currently incarcerated at California State

 7 Prison Solano in Solano County, which is part of the Sacramento Division of the United States

 8 District Court for the Eastern District of California. Therefore, venue is proper in the Sacramento

 9 Division. Local Rule 120(d).

10              Pursuant to Local Rule 120(f), a civil action which has not been commenced in the proper

11 court may, on the court’s own motion, be transferred to the proper court. Therefore, this action

12 will be transferred to the Sacramento Division.

13              Accordingly, IT IS HEREBY ORDERED that:

14              1. This action is TRANSFERRED to the United States District Court for the Eastern

15 District of California sitting in Sacramento; and

16              2. All future filings shall reference the new Sacramento case number assigned and shall

17 be filed at:

18                                        United States District Court
                                          Eastern District of California
19                                        501 “I” Street, Suite 4-200
                                          Sacramento, CA 95814
20

21

22 IT IS SO ORDERED.

23
           Dated:      October 1, 2018                                   /s/
24
                                                                   UNITED STATES MAGISTRATE JUDGE
25

26
27

28   1
         Page numbers refer to the ECF page numbers stamped at the top of the page.


                                                               2
